Citation Nr: 1031924	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for folliculitis 
barbae, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for actinic keratosis, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for skin cancer, to include 
as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 
1946.  He had additional service in the U.S. Army Reserve until 
October 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Upon the initial adjudication of the claim, the 
Veteran's claims folder was transferred to the RO in Muskogee, 
Oklahoma.  

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in July 2010.  A copy of the 
hearing transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for folliculitis 
barbae, actinic keratosis and skin cancer are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ).  




FINDINGS OF FACT

1.  The Veteran was originally denied service connection for 
folliculitis barbae by way of a rating decision dated in May 
1983.  He did not appeal and the decision became final.

2.  The evidence received since the May 1983 rating decision is 
new, and it raises a reasonable possibility of substantiating the 
underlying claim for service connection for folliculitis barbae.


CONCLUSIONS OF LAW

1.  The May 1983 denial of service connection for folliculitis 
barbae is final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1982).

2.  The evidence received since the May 1983 rating decision is 
new and material, and the claim for service connection for 
folliculitis barbae is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran was previously denied 
entitlement to service connection for folliculitis barbae by way 
of a rating decision dated in May 1983.  Notice of the rating 
action was provided that same month.  The Veteran did not appeal 
the decision and it became final.  See 38 U.S.C.A. § 4005; 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).  As a result, service 
connection for folliculitis barbae may now be considered on the 
merits only if new and material evidence has been received since 
the time of the last final denial.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1983 rating 
decision consisted of the Veteran's application, dated in 
February 1983, his separation physical examination dated in 
October 1946, his Army WD AGO 53, Enlisted Record Report of 
Separation, Honorable Discharge, two morning reports for a unit 
at Fort Sill, Oklahoma, dated in November and December 1946, 
respectively, an Admissions and Dispositions report for Station 
Hospital Fort Sill, dated December 17, 1946, and a VA examination 
report dated in April 1983.  

The RO attempted to obtain the Veteran's service treatment 
records (STRs) but was informed by the National Personnel Records 
Center (NPRC) that the records were likely damaged in the fire at 
the NPRC.  The separation physical examination and two morning 
reports were the only military records available.

The Veteran reported having a facial infection during service and 
in the years after service on his application.  He listed 
treatment from three different physicians beginning in 1945.  He 
listed his most recent treatment as beginning in November 1982 
and ending in January 1983.

The Veteran's separation physical examination was negative for 
findings of any type of skin disorder.  His WD AGO 53 noted his 
service as part of the Army of Occupation of Japan and his dates 
of overseas service were listed as from October 1945 to October 
1946.

The Veteran gave a history of having a recurrent rash on his face 
since 1945 at the time of his VA examination.  He reported it 
manifested primarily as pustules on the chin and it seemed to be 
exacerbated by shaving with a blade.  He would use an electric 
razor to avoid irritation.  The examiner reported that the 
examination of the face was negative.  He said the Veteran's 
history was suggestive of probable recurrent folliculitis barbae.

The RO denied the claim in May 1983.  The basis for the denial 
was the absence of any skin disorder on the separation physical 
examination and the absence of any current disorder at the time 
of the VA examination.  

The Veteran submitted his current claim on a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, in 
November 2006.  In addition to folliculitis barbae, the Veteran 
was also seeking service connection for skin cancer.  He said 
that he was exposed to radiation in Japan and later spent 45 days 
in the hospital with face, chest and arm blisters.  He said he 
was treated with penicillin but this aggravated his condition 
because he was allergic to the drug.  

The RO reopened the Veteran's claim on the basis of his claiming 
that his disability was due to exposure to ionizing radiation.  
The Board finds that new and material evidence is required to 
reopen the claim as the Veteran is seeking service connection for 
the same disability but under a different theory of entitlement.  
The fact that the Veteran now alleges that his facial 
infection/folliculitis barbae is the result of exposure to 
radiation in service does not constitute a new basis or a new 
diagnosis.  Rather it is a new theory for the same disability and 
requires new and material evidence.  See Velez v. Shinseki, 23 
Vet. App. 199 (2009); see also Roebuck v. Nicholson, 20 Vet. App. 
307 (2006); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  
Compare Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).   As 
there is evidence of a prior final denial of service connection, 
new and material evidence is required to reopen the claim.

The evidence added to the record since the rating decision of May 
1983 consists of the Veteran's application, military records 
provided by the Veteran for the period 1945 to 1949, VA 
outpatient records for the period from April 1987 to February 
1989, a statement from E. D. Cole, D.O., dated in July 2008, 
statements from the Veteran, and a transcript of the Veteran's 
video conference hearing in July 2010.

Nearly all of the evidence is new.  On his claim, the Veteran 
alleges treatment for 45 days at Fort Sill in 1947.  He also 
alleges treatment in service.  He said he landed in Hiroshima, or 
close by, about a month after it was bombed.  The military 
records contained some duplicate documents.  However, they also 
included a copy of an Honorable Discharge certificate that noted 
the Veteran's enlistment in the Army Reserve in October 1946 and 
his discharge in October 1949, a copy of a Special Order Number 
19, dated in October 1948 that ordered the Veteran's transfer to 
a different Reserve unit,  a copy of his Separation Qualification 
Record that reflected the Veteran's service as a light truck 
driver, automotive mechanic, and motor inspector during service.  
There was a certificate of completion of an Ordnance Automotive 
Maintenance Course at Yokohama [Japan] Base.  There also was an 
annual statement of points earned for duty in the Reserves dated 
in October 1949.  The Veteran was recognized for five points 
based on his membership in the active Reserve.

Dr. Cole said he had treated the Veteran for approximately five 
years.  He said the Veteran was treated for chemical and/or 
radiation-induced skin damage due to exposure during World War 
II.  He said the Veteran had developed an unspecified type of 
skin burn involving his face, hands, and forearms.  He said the 
Veteran continued to be afflicted by chronic skin itching of the 
forearms and face and by chronic flaking of the skin.  Dr. Cole 
said the Veteran had had several skin cancers and numerous 
precancerous lesions of the skin.  

The Veteran testified that he served in different areas in Japan 
but was shipped out of Yokohama.  He said he carried a 
flamethrower during his time in Japan.  He did not relate 
performing auto mechanic duties.  He said he had skin problems 
approximately two months before he left Japan and was treated for 
it.  He said he then spent 45 days at a VA hospital in Lawton, 
Oklahoma, after his return.  He said he was treated with 
penicillin and learned he was allergic to it.  He noted that he 
could only shave with an electric razor.  He said he had been 
treated by Dr. Cole for the last eight years.  The Veteran said 
he was first seen by a civilian physician that told him there was 
nothing he could for the Veteran.  He then went to VA.  In regard 
to his skin cancer the Veteran said he thought it was in 1958 
when he was first diagnosed and he was going to the VA hospital 
in Oklahoma City, Oklahoma.  He said he was there for three 
years.  

The Veteran's claim was previously denied because of a lack of a 
current disability and lack of evidence of occurrence in service.  
The Veteran has provided additional evidence of his treatment in 
service by way of his testimony.  Also, Dr. Cole has provided 
evidence of ongoing treatment for a facial skin problem.  Dr. 
Cole has also said the Veteran had a history of such a problem 
since service.  Although no records have been provided to support 
this statement, the credibility of the evidence must be presumed 
at this point.  See Justus, supra.  The same is true of the 
Veteran's contentions of treatment in service.  In addition, the 
Veteran has related that he received treatment for his symptoms 
at VA soon after service.  

A line of court decisions have addressed the issue of lay 
evidence since the Veteran's claim was denied in 1983.  Those 
cases clearly establish that the Veteran is competent to provide 
evidence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Jandreau v. Nicholson 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Further the lack of contemporaneous 
service records does render the Veteran's lay evidence as not 
credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

In light of the credibility of the Veteran's lay evidence and the 
other evidence added to the claims folder, the Board finds that 
new and material evidence has been received.  The evidence goes 
to previously unestablished facts, treatment in service as well 
as a current disability that may be related to service.  
Accordingly, the Veteran's claim for service connection for 
folliculitis barbae is reopened.


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for folliculitis barbae having been received, 
the appeal is granted to this extent.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if the disorder becomes manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition to the above, certain diseases specific to radiation-
exposed veterans may be presumed to have been incurred during 
service if the disease becomes manifest.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.309 .  Also, a separate procedural 
framework for development of claims based on exposure to ionizing 
radiation is set forth in 38 C.F.R. § 3.311 (2009).

With respect to the presumption and procedural development 
regulations, the veteran must first show that a certain disease 
has become manifest.  Diseases specific to radiation-exposed 
veterans are the following:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary gland, cancer of the urinary tract, 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the 
brain, cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer. 38 C.F.R. § 3.311(b)(2).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence of 
such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (current disability is a prerequisite to an award of 
service connection).  

The evidence of record documents the Veteran's military service 
in Japan.  The evidence shows that he served overseas from 
October 1945 to October 1946 and received Army of Occupation 
(Japan) Ribbon.   Although the Veteran has asserted he carried a 
flamethrower during his service in Japan, and moved around during 
his service there, the available military records would tend to 
show that he served as a mechanic.  His military occupational 
specialty (MOS) was noted on his WD AGO 53, he had a 
certification of completion of an ordnance automotive maintenance 
course, and his qualification record listed him as an automotive 
mechanic.  

The Veteran did not list his unit while serving in Japan; 
however, his qualification record said that he served with the 
229th Ordnance Base Depot.  The Veteran testified that he shipped 
out of Yokohama and his ordnance automotive course completion 
certificate listed him as being at Yokohama Base.  Thus, absent 
additional evidence to the contrary it would appear the Veteran's 
service was in the Yokohama area.  

The Veteran has claimed treatment for blisters of the skin, to 
include his face, arms, and chest while still on active duty.  He 
has asserted that the blisters were the result of exposure to 
radiation.  However, there are no STRs and the NPRC has said the 
Veteran's STRs were likely damaged in the fire.  Efforts to 
obtain records related to his period of service from April 1945 
to October 1946 have produced only the two morning reports and 
the separation physical examination.  As previously noted, the 
separation physical examination was negative for any type of a 
skin disorder.

The Board notes that the Veteran had additional military service 
in the Army Reserve.  This was documented by records submitted by 
him with his claim in November 2006.  The records show him as 
enlisting in the Army Reserve in October 1946, albeit a period 
when he was still on active duty, and being discharged in October 
1949.  There is no indication that an attempt was made to obtain 
STRs or personnel records associated with this period of Reserve 
service.  These records may also have been destroyed in the fire; 
however, a request for the records must be made as there may be 
STRs or other records pertinent to the Veteran's claim.

In addition, the Veteran has alleged treatment at Fort Sill for 
45 days in 1947.  He listed this treatment on his November 2006 
claim and on a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, that he submitted in July 2008.  He 
reported that he was a civilian at the time of the treatment.  
The Veteran has also alleged the same 45-day period of treatment 
with VA at his hearing.

The AOJ attempted to obtain records from Fort Sill in October 
2008 but received a reply that no records were on file for the 
Veteran.  There was a block available for the hospital to 
indicate the records had been retired but the block was not 
checked.  

The Veteran should be asked to identify which facility provided 
him the treatment that he alleges.  He should be asked to provide 
as much information as possible as to the facility, and dates, to 
allow for a reasonable search for the records.  

The claims folder contains two VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, representing queries from the VA medical 
center (VAMC) in Oklahoma City, Oklahoma in April 1987 and 
December 1988, respectively.  Based on these forms, the AOJ 
requested outpatient records from VAMC Oklahoma City, for the 
period from May 1987 to February 1989, in March 2008.  VA 
outpatient records for the period from April 1987 to February 
1989 were received that same month.  

The records show that the Veteran was seen on April 17, 1987.  
The entry from that date shows that the Veteran is allergic to 
penicillin.  He testified this allergy was discovered when he was 
treated in service.  The entry also noted that the physical 
examination, and diagnosis, showed basal cell carcinoma of both 
cheeks.  The Veteran was referred for a dermatology clinic 
appointment in May 1987.  Entries from May 1987 to February 1989 
record several instances of treatment for actinic keratosis of 
the post auricular area, face, arms, and chest.  There was no 
further mention of any type of cancer.  The Veteran was 
discharged from the clinic as his condition was felt to be stable 
and no longer acute in February 1989.

The Veteran testified that he thought he first sought treatment 
from VA for skin cancer in 1958.  He said that he was followed 
for three years.  He did not previously identify this date in any 
of his submissions.  Also, the above VA outpatient records cover 
approximately two years for treatment of a skin condition.  It is 
not certain if the Veteran's recollection at his hearing was of a 
different period or whether it was for the period matched by the 
VA records.  On remand the Veteran should be contacted and asked 
to clarify all periods of treatment from VA.  

The AOJ did not interpret the April 1987 VA entry as reflecting a 
diagnosis of skin cancer at the time the Veteran's claim was 
denied in April 2008.  The Board finds that the entry does 
indicate such a diagnosis, specifically basal cell carcinoma.  
The Board notes that this diagnosis was not repeated in the 
several later entries but the diagnosis in April 1987 cannot be 
ignored.

Because skin cancer is not set forth in 38 C.F.R. § 3.309(d)(2) 
as a disease specific to radiation-exposed veterans, the 
presumptive provisions of 38 C.F.R. § 3.309 are not for 
application.  However, skin cancer is set forth in 38 C.F.R. 
§ 3.311(b)(2) as a radiogenic disease.  The Veteran has a 
diagnosis of a radiogenic disease by virtue of the diagnosis of 
basal cell carcinoma.  It also became manifest 5 years or more 
after the alleged radiation exposure, as required by 38 C.F.R. 
§ 3.311(b)(5).  Thus, he satisfies two of the three criterion 
necessary to have his case submitted for review by the VA Under 
Secretary of Health.  38 C.F.R. § 3.311(b)(1)(iii).  To satisfy 
the final criterion he would have to establish that he was 
exposed to ionizing radiation at Hiroshima or Nagasaki, as 
claimed, from September 1945 to July 1946.  38 C.F.R. 
§ 3.311(b)(1)(ii).  

As previously noted, the Veteran's unit in Japan appears to have 
been the 229th Ordinance Base Depot.  It also appears that this 
unit was located in Yokohama.  This must be verified.  In 
addition, the Veteran has testified that his initial duties 
involved his being in the "mountains" and helping to flush out 
resistance from the time he first landed in Japan.  He said he 
moved around Japan while looking for resistance.  On remand, 
efforts must be made to determine the Veteran's unit during his 
service in Japan, the location of that unit, whether the unit was 
ever near either Hiroshima or Nagasaki, and whether the Veteran 
had duties that involved his traveling through different areas of 
Japan as he has reported.  

Generally, for claims involving the occupation of Hiroshima and 
Nagasaki, dose data will be requested from the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the 
evidence does not tend to support the Veteran's contention of 
being in either location during his service in Japan; however, 
this cannot be determined without further development.  If it is 
determined that the Veteran was exposed to a radiation risk 
activity involving his presence in either of the two cities, then 
the appropriate development for the radiation aspect of his claim 
must be conducted.  See 38 C.F.R. § 3.311; see also M21-1R, Part 
IV, Subpart ii, Chapter 1, Section C.  The evidence of record 
clearly establishes the Veteran's service in Japan but not the 
location.  The Board notes that the pertinent regulation provides 
"If military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the Veteran's presence at the site will be conceded."  
38 C.F.R. § 3.311(a)(4)(i) (2009).  

The Board also notes that folliculitis barbae and actinic 
keratosis are not considered to be radiogenic diseases.  However, 
the regulations do provide that, if the Veteran can cite or 
submit competent scientific or medical evidence that either or 
both of the disorders are a radiogenic disease, his claim would 
be considered under the provisions of 38 C.F.R. § 3.311.  He has 
not done so in this case but must be afforded the opportunity on 
remand.  Even absent any link to radiation exposure, the 
Veteran's claim for all three issues must also be adjudicated on 
a direct service connection basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Finally, the Veteran has submitted an opinion from Dr. Cole that 
provides very few specifics to support the opinion.  The Veteran 
should be advised that the current opinion from Dr. Cole provides 
no supporting rationale for the several assertions made and does 
not identify the factual bases relied on for the assertions.  The 
treatment records from Dr. Cole are also necessary because, other 
than Dr. Cole's opinion/statement, the Veteran has not provided 
any evidence of a current disability.  The information in Dr. 
Cole's opinion does not identify a specific condition/disorder.  
It refers to symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The AOJ 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

The Veteran should be asked to provide 
specific information as to all periods of 
VA treatment, to include whether he was 
treated right after service for 45 days in 
1947, and when he was treated for cancer.  

The treatment records from Dr. Cole are of 
specific interest.  The Veteran should also 
be advised that he may wish to submit a 
supplemental opinion from Dr. Cole as the 
current opinion does not provide any basis 
for his statements.  In July 2008, he said 
he had treated the Veteran for only about 
five years.  Further, there is no basis for 
his statement that the Veteran was treated 
with an application of topical penicillin.  
Absent documentary evidence of what he said 
happened to the Veteran, he should identify 
the basis for his statement.  Dr. Cole said 
the Veteran had had several skin cancers 
without providing any information as to 
what cancers, when they occurred, and 
whether they were related to exposure to 
radiation in service or other causes.  

2.  The Veteran should also be advised that 
he can provide other forms of evidence to 
support his contentions of where he served 
in Japan, such as statements from others 
who served with him, photographs that would 
show him at locations in Japan, or any 
other items of evidence that would indicate 
he served outside of Yokohama.

3.  The AOJ should request any 
STRs/personnel records related to the 
Veteran's period of service in the Army 
Reserve.  The request should cover a period 
from October 1946 to October 1949.

The AOJ should also contact the appropriate 
agency to determine the location of the 
229th Ordinance Base Depot during the period 
October 1945 to October 1946.  In addition, 
the AOJ should attempt to locate records 
that may corroborate the qualification 
record that the Veteran was assigned to 
this unit while in Japan, and/or indicate 
if the Veteran's duties involved activities 
away from his base unit as he has described 
in his testimony.  

4.  If it is established that the Veteran 
was exposed to ionizing radiation while in 
Japan, or if it cannot be determined that 
the Veteran was not exposed to ionizing 
radiation while in Japan, the AOJ must 
obtain a dose estimate from the Defense 
Threat Reduction Agency (DTRA).  38 C.F.R. 
§ 3.311(a)(4)(i).

5.  The Veteran's case should then be 
submitted to the Under Secretary for 
Benefits for appropriate consideration.  If 
service connection is not established for 
all issues based on this review, the 
additional development listed should be 
conducted.

6.  Upon completion of the above 
development, the Veteran should be afforded 
a VA examination to evaluate his claim for 
service connection for skin cancer, actinic 
keratosis and folliculitis barbae.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  The results of such must be 
included in the examination report.

The examiner is requested to identify any 
and all skin-related disorders.  The 
examiner is also requested to provide an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
skin disorder is the result of the 
Veteran's military service.  A complete 
rationale for any opinion expressed must be 
provided.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide an 
explanation for the basis of that 
determination.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).  The Court 
stated in Jones that the phrase "without 
resort to speculation" (emphasis in 
original) should reflect the limitations of 
knowledge in the medical community at large 
and not those of a particular examiner.  
Jones, Id. at 390.

7.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the issues on appeal, 
considering service connection on a direct 
basis as well as due to exposure to 
ionizing radiation.  If any benefit sought 
is not granted, the Veteran, and his 
representative, should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


